      2:20-cv-03599-RMG           Date Filed 07/30/21        Entry Number 33    Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


Central Mutual Insurance Company,   )                             C/A No. 2:20-cv-3559
                                    )
                                    )
                                    )                           ORDER AND OPINION
                     Plaintiff,     )
                                    )
       v.                           )
                                    )
Royal Homes of S.C. Inc. et a.,     )
                                    )
                                    )
                     Defendants.    )
____________________________________)

        Before the Court is Plaintiff, Central Mutual Insurance Company’s motion for

reconsideration. (Dkt. No. 32). The motion is denied.

        On July 6, 2021, Defendants Royal Homes of S.C., Inc. a/k/a Royal Homes of South

Carolina a/k/a Royal Homes of South Carolina, Inc. and Claude “Jim” Gallagher, (collectively

referred to as “Royal Homes Defendants”) filed a motion to stay this case until December 21,

2021, in the hopes that a parallel state court action may be resolved through settlement. (Dkt. No.

27). Counsel for all parties consented to the motion to stay. (Id.).

        On July 14, 2021, the Court held a telephonic status conference to discuss the motion to

stay. All parties were represented by counsel. During the status conference, counsel explained

that the underlying state court action has been pending since 2016 and Defendants Royal Homes

and Claude “Jim” Gallagher were not named as Defendants in the state court action until 2019.

Counsel explained the instant declaratory judgment was filed in 2020 when a new adjustor was

assigned to the file and directed to initiate this action.
      2:20-cv-03599-RMG          Date Filed 07/30/21       Entry Number 33         Page 2 of 3




       On that same day, the Court entered an Order finding that the instant declaratory judgment

action does not present particularly time sensitive issues, but produces a multitude of litigation that

generates time and cost burdens on the litigants in the state court. (Dkt. No. 30). Under these

circumstances, the Court declined to exercise jurisdiction over the declaratory judgment action and

dismissed the action without prejudice with leave to restore within sixty days of the completion of

the parallel state court action. (Id.). On July 23, 2021, Plaintiff moved for the Court to reconsider

its Order dismissing the case without prejudice. (DKt. No. 32).

       Rule 59(e) of the Federal Rules of Civil Procedure permits a party to move to alter or

amend a judgment within twenty-eight days of the judgment’s entry. Fed. R. Civ. P. 59(e). “A

district court has the discretion to grant a Rule 59(e) motion only in very narrow circumstances.”

Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002). Specifically, the Court may reconsider its prior

order only “(1) to accommodate an intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of law or prevent manifest injustice.”

Collison v. Int’l Chm. Workers Union, 34 F.3d 233, 236 (4th Cir. 1994) (internal quotation marks

omitted). However, “[a] Rule 59(e) motion should not be used as an opportunity to rehash issues

already ruled upon because a litigant is displeased with the result.” Cooper v. Spartanburg Sch.

Dist. Seven, No. 7:13-CV-00991-JMC, 2016 WL 7474380, at *2 (D.S.C. Dec. 29, 2016), aff’d sub

nom. Cooper v. Spartanburg Cty. Sch. Dist. No 7, 693 F. App’x 218 (4th Cir. 2017) (citations

omitted).

       Plaintiff has not identified any change in controlling law or any new evidence not

previously available. Instead, Plaintiff argues that granting the motion for reconsideration would

prevent manifest injustice. (Dkt. No. 32 at 10). The ruling that denied Defendants’ motion to stay

and dismissed the case without prejudice with leave to restore within sixty days after the
      2:20-cv-03599-RMG          Date Filed 07/30/21       Entry Number 33         Page 3 of 3




completion of the parallel state court action is not manifestly unjust. Accordingly, there is no basis

to reconsider the Court’s Order denying the motion to stay and dismissing the case without

prejudice with leave to restore within sixty days of the completion of the parallel state court action.

(Dkt. No. 30).

       The Court DENIES Plaintiff’s motion for reconsideration. (Dkt. No. 32).

       AND IT IS SO ORDERED.

                                                               s/ Richard M. Gergel
                                                               Richard M. Gergel
                                                               United States District Judge


July 30, 2021
Charleston, South Carolina
